Citation Nr: 1447774	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-10 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted a temporary total rating from May 27, 2009 to June 30, 2009 (for hospitalization); a 50 percent rating from July 1, 2009 to January 2, 2011; a temporary total rating from January 3, 2011 to February 11 (for hospitalization); and a 50 percent rating from March 1, 2011.  

In May 2013, the Veteran testified during a travel board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

During the Board hearing, the Veteran's representative raised the issue of entitlement to an earlier effective date for the grant of service connection for PTSD.  As this matter has not yet been adjudicated, it is referred to the RO for appropriate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

The Veteran perfected his appeal from the July 2011 initial disability rating of 50 percent.  At his May 2013 Board hearing, the Veteran indicated that his PTSD symptoms had worsened since his last VA examination in April 2011.  Specifically, the Veteran stated that his isolation, nightmares, thoughts of the past, and feelings of helplessness have increased.  He also reported that he continues to experience anger outbursts, and to drink and smoke cannabis to cope with his sleep problems due to his PTSD.  In light of the Veteran's statements suggesting a possible worsening of his psychiatric symptoms since the most recent VA examination, the most recent VA examination may not reflect the current state of the Veteran's psychiatric disorder.  As such, the Board finds it is appropriate to afford the Veteran a new VA examination to evaluate the current severity of his PTSD.  Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding VA psychiatric treatment records should be obtained and added to the claims folder, to include treatment records from the outpatient clinic in Grand Rapids.  

2.  Thereafter, the Veteran should be scheduled for a VA examination in order to determine the current nature and severity of his PTSD.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.  

The psychiatric examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD.  The examiner is also requested, if possible, to determine and specifically list all symptoms and the levels of social and occupational impairment experienced by the Veteran that are attributable to his PTSD.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's disorder consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
 
3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim for an increased rating for PTSD should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran, and after he has had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



